UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4559



UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

            v.


KUAI LI,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, Senior
District Judge. (1:06-cr-00520-TSE)


Argued:    May 13, 2008                       Decided:   June 6, 2008


Before KING, Circuit Judge, HAMILTON, Senior Circuit Judge, and
Henry F. FLOYD, United States District Judge for the District of
South Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Dale Warren Dover, Alexandria, Virginia, for Appellant.
David Brian Goodhand, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.   ON BRIEF: Chuck Rosenberg,
United States Attorney, Ronald L. Walutes, Jr., Assistant United
States Attorney, Kathy Hsu, Special Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     A     jury    convicted        Kuai     Li    of    conspiracy     to    commit

naturalization and passport fraud, 18 U.S.C. §§ 371, 1425(b), and

1542, and aiding and abetting the procurement of citizenship or

naturalization unlawfully, id. §§ 1425(b) and 2.                    Li appeals his

convictions and sentence.            We affirm.

     First, Li asserts that the district court erred when it took

judicial    notice      of   the    guilty    plea      entered   by   the   corrupt

government official that assisted Li in fraudulently obtaining

naturalization and thereafter in using the fraudulently obtained

naturalization certificate to fraudulently procure his passport.

According to Li, the judicial notice of the government official’s

guilty plea violated his rights guaranteed by the Confrontation

Clause of the Sixth Amendment.             Here, the district court did not

err when it took judicial notice of the guilty plea because the

taking of such notice did not result in the admission of a

testimonial statement that would bring into play Li’s rights

guaranteed    by    the      Confrontation        Clause.     See      Crawford    v.

Washington,       541   U.S.       36,   53-54     (2004)    (holding    that     the

Confrontation Clause bars the “admission of testimonial statements

of a witness who did not appear at trial unless he was unavailable

to testify, and the defendant had had a prior opportunity for

cross-examination”); cf. Colonial Penn Ins. Co. v. Coil, 887 F.2d

1236, 1240 (4th Cir. 1989) (“We hold that these guilty pleas are


                                         - 2 -
‘not subject to reasonable dispute,’ and that these records are

properly subject to judicial notice pursuant to Fed. R. Evid.

201(b)(2).”).      In any event, any error in the admission of the

corrupt government official’s guilty plea was harmless beyond a

reasonable doubt because (1) the jury was informed of the guilty

plea through other sources, and (2) the judicial notice of the

guilty plea helped, rather than hurt, Li, as it buttressed Li’s

defense that he lacked the requisite knowledge and intent to be

convicted.    See United States v. Banks, 482 F.3d 733, 741 (4th Cir.

2007) (recognizing that a Confrontation Clause violation may be

found on appeal to be a harmless error).

     Second, Li asserts that the district court erred when it

refused to instruct the jury on the defenses of entrapment by

estoppel and good faith.      In a related argument, Li asserts that

the district court prevented him from presenting a public authority

defense.   The decision to give or not to give a jury instruction is

reviewed for an abuse of discretion. United States v. Russell, 971

F.2d 1098, 1107 (4th Cir. 1992).        We review jury instructions to

determine whether, taken as a whole, the instructions fairly state

the controlling law.     United States v. Cobb, 905 F.2d 784, 789 (4th

Cir. 1990).       A “defendant’s right to present a defense is not

absolute: criminal defendants do not have a right to present

evidence   that    the   district   court,   in   its   discretion,   deems




                                    - 3 -
irrelevant or immaterial.” United States v. Prince-Oyibo, 320 F.3d

494, 501 (4th Cir. 2003).

     In this case, there was no abuse of discretion.             With regard

to Li’s public authority defense, a public authority defense was

not warranted because there was no evidence that the corrupt

government   official   who    issued   Li’s   fraudulent   naturalization

documents had the actual authority to do so.          See United States v.

Fulcher, 250 F.3d 244, (4th Cir. 2001) (noting that the defense of

public authority requires reasonable reliance upon the actual, as

opposed to the apparent, authority of a government official to

engage the defendant in a covert activity).           With regard to Li’s

request   for   an   entrapment   by    estoppel   instruction,     such   an

instruction was not warranted because there was no evidence that a

corrupt government official affirmatively assured Li that his

conduct was lawful and that he engaged in that activity with

reasonable reliance on those assurances.             See United States v.

Aquino-Chacon, 109 F.3d 936, 938-39 (4th Cir. 1997) (holding that

a defendant may raise the defense of entrapment by estoppel “when

the government affirmatively assures him that certain conduct is

lawful,   the   defendant     thereafter   engages    in   the   conduct   in

reasonable reliance on those assurances, and a criminal prosecution

based upon the conduct ensues,” but the defendant “must demonstrate

that there was ‘active misleading’ in the sense that the government

actually told him that the proscribed conduct was permissible”).


                                   - 4 -
With regard to Li’s request for a good faith instruction, we find

no abuse of discretion, given that the district court properly

instructed the jury on the knowledge elements of the offenses. See

United   States      v.   Fowler,   932     F.2d   306,    317      (4th    Cir.    1991)

(refusing      to    require     separate       good   faith     instruction         when

instruction on specific intent adequate).

      Third,    Li     asserts    that    the    evidence      in    the    record        is

insufficient to support his convictions.               A jury’s verdict must be

upheld on appeal if there is substantial evidence in the record to

support it.         Glasser v. United States, 315 U.S. 60, 80 (1942).

“[A]n appellate court’s reversal of a conviction on grounds of

insufficient        evidence   should     be    confined    to      cases   where     the

prosecution’s failure is clear.”               United States v. Jones, 735 F.2d

785, 791 (4th Cir. 1984) (citation and internal quotation marks

omitted).      In determining whether the evidence in the record is

substantial, we view the evidence in the light most favorable to

the   government      and   inquire      whether   there    is      evidence       that    a

reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.   United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996)

(en banc). A defendant challenging the sufficiency of the evidence

faces a heavy burden.            United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).              In evaluating the sufficiency of the

evidence, we do not review the credibility of the witnesses and


                                         - 5 -
assume that the jury resolved all contradictions in the testimony

in favor of the government.      United States v. Romer, 148 F.3d 359,

364 (4th Cir. 1998).      We have carefully reviewed the record and

conclude that the evidence in the record is sufficient to support

the jury’s verdicts. See United States v. Suarez-Rosario, 237 F.3d

1164, 1167 (9th Cir. 2001) (“[U]under the terms of 18 U.S.C.

§ 1542, the government must prove that the defendant made a willful

and knowing false statement in an application for a passport or

made a willful and knowing use of a passport secured by a false

statement.”); United States v. Ellis, 121 F.3d 908, 922 (4th Cir.

1997) (holding that, in order to prove that a defendant was

involved in a conspiracy in violation of 18 U.S.C. § 371, the

government must prove there was an agreement between two or more

people to commit a crime and an overt act in furtherance of the

conspiracy); Burgos, 94 F.3d at 873 (“A defendant is guilty of

aiding and abetting if he has knowingly associated himself with and

participated in the criminal venture.”) (citation and internal

quotation marks omitted); United States v. Moses, 94 F.3d 182, 184

(5th Cir. 1996) (holding that, to prove a § 1425(b) offense, the

government must show beyond a reasonable doubt that “(1) the

defendant . . . obtained . . . naturalization or citizenship; (2)

the defendant is not entitled naturalization or citizenship; and

(3)   the   defendant   knows   that   he   or   she   is   not   entitled   to

naturalization or citizenship”).


                                   - 6 -
     Finally, Li argues that the district court erred when it

revoked his citizenship under 8 U.S.C. § 1451(e) as a result of his

conviction for violating 18 U.S.C. § 1425(b). According to Li, the

government cannot “arbitrarily sever its relationship with the

people who remain sovereign.”    Appellant’s Br. at 8.   Because we

find his § 1425(b) conviction to be valid, Li’s argument fails.   A

district court entering the criminal judgment convicting a person

for a violation of § 1425 “shall thereupon revoke, set aside, and

declare void the final order admitting such person to citizenship,

and shall declare the certificate of naturalization of such person

to be canceled.”     8 U.S.C. § 1451(e) (emphasis added); see also

United States v. Moses, 94 F.3d 182, 188 (5th Cir. 1996) (holding

that the language of § 1451(e) is mandatory).

     For the reasons stated herein, the judgment of the district

court is affirmed.

                                                           AFFIRMED




                                - 7 -